DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 5-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“selecting, with a packet generator, a subset of master segments from a plurality of master segments, stored in a memory on a handheld ultrasound probe, the plurality of master segments indicating a plurality of selectable reference voltages, and the subset of master segments including a first master segment indicating a first reference voltage and a second master segment indicating a second reference voltage; generating, with the packet generator, a succession of packets based on the subset of master segments, wherein generating the succession of packets defines an order for the succession of packets…generating…a first data packet…generating…a second data packet…subsequent to generating the first data packet…encoding the first data packet…subsequent to encoding the first data packet…generating…a plurality of time-delayed versions of the first data packet;…decoding the plurality of time-delayed versions of the first data packet…transmitting one of the plurality of the time-delayed versions of the first data packet to the pulser…setting the pulser to a first state corresponding to the first reference voltage throughout the first duration of the first pulse segment…wherein the one 5; 
Dependent claims 6-8 and 10 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for facilitating the formation of temporal and spatial apodization, hence reducing side lobes and increasing image resolution, using a multi-level pulsing sequences as claimed.
Prior art US 20080264171 teaches a multi-level pulsing sequence. However, the US 20080264171 fail to teach the generation of the time delayed versions of the data packets as recited in the limitations above.
Prior art US 20110060225 teaches an ultrasound probe with waveform generators on application specific integrated circuits (ASICs), but fails to teach the multi-level pulsing sequences as recited in the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                        
                      
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793